Citation Nr: 0410365	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  97-22 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to October 1963.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied entitlement to service connection for a 
left knee disorder and a bilateral foot disorder.  In December 
1998, the Board remanded the appeal to the RO for additional 
development.  In October 1999, the Board denied the veteran's 
claims as not well grounded.  Thereafter, the veteran filed a 
timely appeal to the United States Court of Appeals for Veterans 
Claims (Court).  In December 2000, the Court vacated the Board's 
October 1999 decision and remanded the matter for further 
proceedings.  In December 2001, the Board remanded the case to the 
RO for additional development.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against establishing that 
a left knee disorder is attributable to the veteran's military 
service.

2.  The preponderance of the evidence is against establishing that 
a bilateral foot disorder is attributable to the veteran's 
military service.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
military service; and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326, 3.655 
(2003).

2.  A bilateral foot disorder was not incurred in or aggravated by 
military service; and arthritis of any foot joint may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.326, 3.655.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a claim.  
VA is not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 38 
C.F.R. §§ 3.102, 3.159.

First, the Board notes that new law and regulations include a duty 
to provide an appropriate claims form, instructions for completing 
it, and notice of information necessary to complete the claims if 
it is incomplete.  Id.  In this case, there is no issue as to 
providing an appropriate application form or completeness of the 
application.

Second, VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete the claims, notice of 
what part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain for the claimant.  
Id; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this 
case, both before and after entering the May 1997 rating decision, 
VA notified the veteran of the information and evidence needed to 
substantiate and complete the claims, and that it was his 
responsibility to either send medical treatment records from his 
private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so that VA 
could request the records for him.  See VA letters dated in 
January 1997, January 1999, March 1999, and March 2002; and Board 
remands dated in December 1998 and December 2001.  Further, VA 
both before and after the May 1997 rating decision, notified the 
claimant that his service medical records were not available and 
he should file copies of any service medical records or 
alternative records he had in his possession.  See VA letters 
dated in March 1997 and May 1997; Board remands dated in December 
1998 and December 2001.  The veteran was also notified that VA had 
been unable to locate alternative records such as morning reports.  
See supplemental statement of the case, issued in August 1998; 
Board remands dated in December 1998 and December 2001.  VA has 
notified the veteran that it would attempt to obtain all 
identified records needed to substantiate and complete the claims.  
See VA letters dated in January 1999, March 1999, and March 2002; 
Board remands dated in December 1998 and December 2001.  VA also 
notified the veteran that it was ultimately his responsibility to 
give VA the evidence to support his claims.  See VA letter dated 
in March 2002.  As to notice of the VCAA, a review of the record 
on appeal shows that the veteran was provided the requisite notice 
by the Court, the Board, and the RO.  See e.g., Court order dated 
in December 2000; Board remand dated in December 2001; VA letter 
dated in March 2002; and supplemental statement of the case dated 
in October 2003.  Accordingly, the Board finds that the duty to 
notify the appellant of the evidence needed to substantiate these 
claims and of his responsibility for obtaining or presenting that 
evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
In this case, as to the veteran's service medical records, the RO 
both under took an extensive search for those records as well as 
alternative service medical records, such as morning reports, but 
without success.  See VA letters to the National Personnel Records 
Center dated in April 1978, January 1997, March 1997, July 1997, 
August 1997, and December 1997.  During this time, the RO notified 
the veteran that his service medical records were no longer 
available because they may have been destroyed in a 1973 fire at 
the National Personnel Records Center.  See VA correspondence to 
the veteran at times between 1978 and 1997.  The RO also notified 
him that alternative records, including morning reports, could not 
be located.  See supplemental statement of the case dated in 
August 1998.  The RO also asked the veteran to file any 
alternative records he had in his possession.  See VA letters to 
the veteran dated in July 1978, March 1997, and March 2002.  
However, a review of the record on appeal does not show that the 
veteran filed any alternative records.

As to the veteran's post-service treatment records, during the 
pendency of the appeal the veteran notified the RO that he had 
received treatment from the Kansas City VA medical center (VAMC); 
Larry F. Glaser, M.D.; and D. Piper, M.D.  A review of the record 
on appeal thereafter shows that the RO requested and obtained all 
of his records from these locations.  

Specifically, in reply to the veteran's statement that he had been 
treated at the Kansas City VA medical center, VA specifically 
requested all of his treatment records, dated from 1965 to 1970, 
from this location.  However, that request yielded a single April 
1972 left knee x-ray.  Subsequent requests yielded Kansas City VA 
medical center treatment records, dated from February 1986 to 
August 2003.  

A review of the record on appeal also discloses treatment records 
from Dr. Glaser, dated from September 1982 to June 1983, and from 
Dr. Piper at Saint Joseph Hospital, dated from July 1968 to 1971.  
(Parenthetically, the Board notes that the veteran also testified 
in April 1998 that he had sought treatment from a private provider 
in 1963, but did not recall the name of the doctor.  He also 
testified that he had gone to a local hospital in Kansas City 
General in 1963 for treatment but did not believe these records 
were still available.  Given these statements, requests for these 
records were not undertaken by VA.  See Counts v. Brown, 6 Vet. 
App. 473, 476-477 (1994) (no duty to assist in obtaining records 
where veteran acknowledges they are not available).)  Finally, in 
March 2002, the RO notified the veteran that it was ultimately his 
responsibility to obtain these records. 

In summary, a review of the record on appeal shows that the RO, 
without success, attempted to reconstruct the veteran's service 
department medical records as well as requested alternative 
records and asked the appellant for copies of all records that he 
had in his possession.  VA treatment records have been associated 
with the claims file.  The claimant was notified of the need for a 
VA examination and one was conducted in July 2003.  An August 2003 
addendum to that examination also appears in the claims file.  The 
veteran was asked to advise VA if there were any information or 
evidence he considered relevant to his claims so that VA could 
help him by getting that evidence.  After specifically identifying 
several private providers and a VA medical center, the RO obtained 
and associated with the claims file those medical records.  The 
veteran was advised what evidence VA had requested and had been 
associated with the record in numerous letters as well as in the 
statement and supplemental statements of the cases.  The Board, in 
its December 1998 and December 2001 remands notified the veteran 
of what evidence VA had requested or needed to request.  
Therefore, the Board finds that all available and identified 
private and VA treatment records have been obtained, and there is 
no indication that any other pertinent evidence was not received.  
VA's duty to assist has been fulfilled. 

Finally, to the extent that VA may have failed to fulfill any duty 
to notify and assist the veteran, including because the VCAA 
notice was not provided in the order required by 38 U.S.C.A. § 
5103(a) (West 2002) because the appeal was pending before the 
enactment of the VCAA, the Board finds that error to be harmless.  
Of course, an error is not harmless when it "reasonably affect(s) 
the outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); Conway v. Principi, 353 F.3d. 1369 
(Fed. Cir. 2004).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome of 
this case, the Board finds that any such failure is harmless.  
While perfection is an aspiration, the failure to achieve it in 
the administrative process, as elsewhere in life, does not, absent 
injury, require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claims

The veteran and his representative contend that current left knee 
and bilateral foot disorders were caused by an injury or disease 
the claimant incurred while in military service.  It is also 
requested that the veteran be afforded the benefit of the doubt.

The Laws & Regulations

The law provides that service connection is warranted where the 
evidence of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in the 
active military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Arthritis, if manifest to a degree of 10 percent within one year 
after separation from active duty, may be presumed to have been 
incurred in service.  38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may also be warranted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give credit 
and where to withhold the same.  Evans v. West, 12 Vet. App. 22, 
30 (1998).  In so doing, the Board may accept one medical opinion 
and reject others.  Id.  At the same time, the Board cannot make 
its own independent medical determinations, and it must have 
plausible reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  Thus, the Board must determine the 
weight to be accorded the various items of evidence in this case 
based on the quality of the evidence and not necessarily on its 
quantity or source.

With regard to medical evidence, a diagnosis or opinion by a 
health care professional is not conclusive and is not entitled to 
absolute deference.  Indeed, the Court has provided guidance for 
weighing medical evidence.  The Court has held, for example, that 
a post-service reference to injuries sustained in service, without 
a review of service medical records, is not competent medical 
evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  Further, 
a bare conclusion, even one reached by a health care profession 
al, is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, a bare 
transcription of lay history, unenhanced by additional comment by 
the transcriber, does not become competent medical evidence merely 
because the transcriber is a health care professional.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Of course, it goes without 
saying that every medical opinion must be within the scope of 
expertise of the medical professional who proffered it.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Likewise, a medical opinion 
based on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a 
medical opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, 
a medical opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In sum, 
the weight to be accorded the various items of medical evidence in 
this case must be determined by the quality of the evidence and 
not necessarily by its quantity or source.

The Facts

As to the left knee, the Board notes that a review of the record 
on appeal shows complaints and/or treatment related to a left knee 
disorder beginning in July 1968.  See private treatment records 
from Saint Joseph Hospital, dated from July 1968 to January 1971; 
VA treatment records dated in April 1972, and from 1987 to 2003.  
The records from Saint Joseph Hospital also show that veteran had 
multiple left knee surgeries. 

As to the origins or etiology of the veteran's left knee disorder, 
in a July 1968 treatment record from Saint Joseph Hospital the 
left knee disability is reported to have arisen as a result of a 
post-service job injury in May 1968.  The veteran denied any other 
injuries and his past history was negative for any continuing 
problem.  This past history was documented again in February 1969 
and February 1970 treatment records from Saint Joseph Hospital.  
Neither these, nor any other private or VA treatment record, made 
reference to any type of in-service problem.  

As to the foot disability, the Board notes that a review of the 
record on appeal shows complaints and/or treatment related to foot 
pain diagnosed as bilateral hallux valgus deformity beginning in 
November 1982.  See private treatment records from Dr. Glaser 
dated from November 1982 to June 1983.  Specifically, these 
records show the veteran pre and post operative complains 
revolving around a November 1982 bilateral bunionectomy because of 
bilateral hallux valgus deformity.  Neither these, nor any other 
private or VA treatment record, made reference to any type of in-
service problem.  

The veteran first appeared for a VA examination in March 1997.  At 
that time, he gave a history of recurrent swelling of his entire 
lower body from the waist down in 1962.  No clear etiology was 
determined.  He also gave a history of surgeries on his feet and 
left knee.  

As to the left knee, the examiner noted post operative scars on 
the left knee.  X-rays of the left knee were interpreted to show 
the surgical absence of a major portion of the left patella, 
otherwise normal.  The examiner's diagnosis was surgical absence 
of a major portion of the left patella, with mild to moderate 
decreased range of motion of that joint.  The examiner did not 
provide an opinion as to the origins or etiology of the veteran's 
left knee disorder.

As to the feet, x-rays showed degenerative arthritis of the right 
and left first metatarsophalangeal joints and residuals of prior 
surgeries.  This was essentially the examiner's diagnosis as well.  
The examiner made no reference of a link between the veteran's 
diagnosed condition and any service incident.

The veteran testified at a hearing at the RO in April 1998.  At 
that time, he reported that he was first treated for a left knee 
problem while in service.  He did not know what kind of a problem 
he had, but he said that he suffered from swelling from the waist 
down.  The veteran further testified that he was provided 
treatment but nothing was successful.  He said that he underwent 
his knee surgeries after service.  He thought that his first 
surgery occurred in 1966.  He said that he had sought treatment 
from a VA facility soon after his discharge from service.  He also 
stated that he had sought treatment from a private provider in 
1963 but did not recall the name of the doctor.  He related that 
he had gone to a local hospital, Kansas City General in 1963, but 
did not believe there were any records of treatment.  The veteran 
said that he did not have a problem with his left knee or feet 
prior to service. He said that his continued swelling of his lower 
extremities caused his legs to keep giving out.

The veteran, in July 2003, was afforded another VA examination.  
The veteran's claims file was not made available to the examiner.

As to the feet, the examiner diagnosed history of bilateral 
bunionectomies.  The examiner then opined, "the bunions do not 
appear to be related to conditions which arose while he was on 
active duty, and the bunion surgery appears to have been quite 
successful and has left the patient with very little, if any, 
disability."

As to the left knee, the veteran provided a medical history which 
history included reference to in-service treatment not previously 
reported to any other VA or private examiner (i.e., the appellant 
reported that his left knee was treated with cortisone injections 
while in military service).  The veteran did not report the 
postservice May 1968 work injury.  After examination, the 
diagnosis was status post left medial and lateral meniscectomy 
with secondary traumatic arthritis.  The examiner then opined: 

[l]acking the serviceman's active duty medical records, it is 
impossible to say with any certainty what caused the left knee and 
foot problems; however, the history he gives is quite consistent 
with the onset of left knee problems while on active duty, and it 
is the opinion of this examiner that the subsequent knee surgery 
required by this gentlemen after leaving the service was most 
likely a result of conditions which arose while he was with the 
air force. 

In the August 2003 addendum to the July 2003 VA examination 
report, the examiner reported as follows: 

I have reviewed this gentlemen's C-file.  Unfortunately, his 
active-duty medical records are not available and all we have are 
post-service records.  He did have an evaluation on March 17, 
1997.  That is about as far back as those records go.  In any 
event, the C-file has been reviewed and it is my contention that 
the veteran's current feet and left knee problems are the results 
of events which occurred while he was on active duty.  The 
conclusion is unchanged.

Left Knee Disorder Analysis

With the above criteria in mind, the Board finds that the record 
on appeal does not contain credible medical evidence of a 
relationship between a current left knee disorder and events in 
service or an injury or disease incurred therein.  

The July 2003 VA examiner's report and an August 2003 addendum, 
opined that veteran's current left knee disorder was due to 
military service.  However, the Board does not accept the opinion 
provided by this VA examiner because it appears to have been made 
without a complete review of the record on appeal, and because it 
flies in the face of the evidence found in the record.  In this 
regard, the July 2003 opinion was provided after the veteran 
provided the examiner an inaccurate medical history - he reported 
for the first time that he received in-service treatment for a 
left knee disorder and he failed to make mention of the May 1968 
post service injury.  Next, while the August 2003 addendum reports 
that the examiner "reviewed this gentlemen's C-file," he 
erroneously stated that the medical evidence found in the claims 
file only dates back to the March 1997 VA examiner.  As reported 
above, the veteran's earlier private treatment records from Dr. 
Piper date from July 1968 to January 1971, show that the veteran's 
only documented left knee injury occurred at his job in May 1968.  
In 1968, the veteran denied any other injuries, and there was no 
reference to any type of problems in service.

Accordingly, the Board assigns more evidentiary weight to medical 
records from Dr. Piper at St. Joseph Hospital that were generated 
long before any claim for VA monetary benefits were filed than the 
2003 VA examiner's opinions.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, the Board concludes that the preponderance of the 
objective medical evidence demonstrates that the veteran first 
developed a left knee problem following an injury at his post-
service employment in May 1968.  The subsequent treatment records 
all relate his left knee complaints to this injury and make no 
reference to any type of problem in service, to include any 
swelling below the waist and/or weakening of the legs.  While the 
record on appeal shows the veteran being diagnosed with left knee 
arthritis, this diagnosis was first made decades after his 
separation from military service and the statutory presumption for 
arthritis does not apply.  See VA examination dated in July 2003; 
38 C.F.R. §§ 3.307, 3.309.

Accordingly, because the preponderance of the evidence is against 
linking the veteran's left knee disorder to military service, the 
claim must be denied.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Bilateral Foot Disorder Analysis

As to the entitlement to service connection for bilateral foot 
disorder, the Board also finds that the record on appeal does not 
contain credible medical evidence of a relationship between a 
current foot disorder and events in service or an injury or 
disease incurred therein.  

Initially, the Board notes that the July 2003 VA examiner opined 
that the veteran's only foot disorder, "the bunions[,] do not 
appear to be related to conditions which arose while he was on 
active duty . . ." In his August 2003 addendum, however, he 
reported that, "in any event, the C-file has been reviewed and it 
is my contention that the veteran's current feet . . . problems 
are the results of events which occurred while he was on active 
duty.  The conclusion is unchanged."

Because the VA examiner in his July 2003 statement concluded that 
there was no relationship between the veteran's bunions and 
military service, and in the August 2003 addendum stated that his 
earlier "conclusion is unchanged," the language found in the 
August 2003 addendum that linked the veteran's bunions to military 
service was erroneous.

Indeed, the record does not show any other medical opinion linking 
the veteran's current food disabilities to military service.  In 
fact, the objective medical evidence of record demonstrates that 
the veteran first developed feet problems in 1982 - almost 20 
years after his 1963 separation from military service.  See 
private treatment records from Dr. Glaser for the period from 1982 
to 1983.  Moreover, while subsequent records include diagnoses of 
postoperative residuals of osteotomies and bunionectomies, and 
degenerative arthritis in the first metatarsophalangeal joint, 
they make no reference to any type of problem in service, to 
include any swelling below the waist and/or weakening of the legs.  
Moreover, while the record on appeal shows the veteran being 
diagnosed with arthritis in the foot joints this diagnosis was 
first made decades after his separation from military service.  
The statutory presumption for arthritis does not apply.  See VA 
examination report dated in March 1997; 38 C.F.R. §§ 3.307, 3.309.

Accordingly, because the preponderance of the evidence is against 
linking the veteran's current foot disorders to military service, 
the claim must be denied.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.

Lastly, as to the veteran's and his representative's written 
statements to the RO as well as the April 1998 personal hearing 
testimony, the Board recognizes that they are competent to 
describe visible symptoms or manifestations of a disease or 
disability during and after service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (lay witnesses are competent to 
describe painful experiences and symptoms that result therefrom).  
Nevertheless, neither the veteran nor his representative has been 
shown to be competent to provide a medical diagnosis or medical 
nexus evidence.  Id.  Therefore, their statements do not act as 
competent evidence as to any issue on appeal.

In reaching these decisions the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence is 
against the appellant's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for a bilateral foot disability 
is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



